Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9, 10-11, 17 and 18 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Palmieri et al. Pub .No: US 20140063485 A1.
Regarding claim 1 Palmier disclose for capturing, using an image capturing device, an image of the jewelry item ( see [0213], see “Everything that is internal to the stone plays a role in the gemstone characteristics captured in the images, including the crown and pavilion angles, table size, girdle thickness and condition, inclusions, as well as, the external characteristics, including polish, external symmetry, blemishes, nicks, chips” 
determining, using the processing unit, a grading of the jewelry item in which the quality of the jewelry item is quantified in relation to a plurality of additional gradings concerning a corresponding plurality of additional jewelry items, wherein the quantified grading is calculated with regard to differences in the evaluated quality of the subset of features of each respective jewelry item ( see [0215], see “ Using the identified 
Regarding claim 2 Palmier disclose for, wherein the evaluating step takes into account at least two of the following: the one or more sizes of the one or more inclusions, the one or more placements of the one or more inclusions, and the one or more color characteristics of the one or more inclusions (see [0215], see “the processor compares the measurement data of the gemstone being analyzed with known light performance data for previously analyzed gemstones stored in the database 18. For each previously analyzed and graded gemstone, the database 18 can include gemstone identifiers 40, corresponding characteristic information (e.g., shape, cut, color, size and the like), measured light performance data and associated light performance grades (e.g., data concerning light return, optical symmetry, and scintillation) and images 42 captured of the respective gemstone”).

Regarding claim 10 Palmier disclose for, an image capturing device configured to capture an image of the jewelry item ( see [0213], see 
analyze the image of the jewelry item to identify, within the image, at least one of one or more inclusions in the jewelry item ( see [0213], see inclusions) , a color of the jewelry item, and one or more dimensions of the jewelry item; evaluate a quality of the jewelry item based on at least a subset of features including: one or more sizes of the one or more inclusions, one or more placements of the one or more inclusions, one or more color characteristics of the one or more inclusions, the color of the jewelry item, and the one or more dimensions of the jewelry item( see [0215], see “ Using characteristics of the particular gemstone being 
determine a grading of the jewelry item that quantifies the evaluated quality of the jewelry item in relation to the plurality of additional gradings each concerning the plurality of additional jewelry items, wherein the quantified grading is calculated with regard to differences in the evaluated quality of the subset of features of each respective jewelry item ( see [0215], see “ Using the identified gemstones grades and associated light 
Regarding claim 11, see the rejection of claim 2. It recites similar limitations as claim 11. Hence it is similarly analyzed and rejected.
Regarding claim 17, see the rejection of claim 9. It recites similar limitations as claim 17. Hence it is similarly analyzed and rejected.
Regarding claim 18, see the rejection of claim 10. It recites similar limitations as claim 18. Hence it is similarly analyzed and rejected.
Objected Claims
Claims 3-8, 12-16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of Palmieri et al. Pub .No: US 20140063485 A1, failed to teach or suggest for features/limitations of claims 3-8, 12-16 and 19-20.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444.  The examiner can normally be reached on 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALI BAYAT/           Primary Examiner, Art Unit 2664